Appeal by the defendant husband, as limited by his brief, (1) from so much of a judgment of the Supreme Court, Westchester County, dated October 20, 1970, granting plaintiff a divorce, as, upon a decision dated June 25, 1970 and rendered after a nonjury trial, awarded plaintiff $30 a week alimony, plus specified expenses of the marital home, $35 a week support for each of the parties’ two minor children and $1,500 additional counsel fees; and (2) from so much of an order of the same court, dated October 20, 1970, as defined defendant’s posttrial motion to set aside the above-mentioned decision dated June 25, 1970. Appeal from order dismissed, without costs, as academic in view of the determination herein upon the appeal from the judgment. The contentions made on the motion which resulted in the order have been considered on the appeal from the judgment. Judgment modified, on the facts, by (1) striking from the third decretal paragraph thereof the words “ and grounds maintenance for gardening services ” (one of the expense items awarded as to maintenance of the marital home) and (2) reducing the award of additional counsel fees to $500. As so modified, judgment affirmed insofar as appealed from, without costs. In our opinion, the trial court erred in directing defendant to pay for grounds maintenance for gardening services. The award of counsel fees was excessive to the extent indicated herein, in view of the nature and extent of the litigation *988involved. Rabin, P. J., Hopkins, Martuscello, Latham and Christ, JJ., concur.